Exhibit (10) H (5)

 

Name of Employee: No. of Shares:  

Exercise Price:

 

 

 

 

PEAPACK-GLADSTONE FINANCIAL CORPORATION

INCENTIVE STOCK OPTION AGREEMENT (“AGREEMENT”)

 

PEAPACK-GLADSTONE FINANCIAL CORPORATION, a New Jersey corporation (“Company”),
this __ day of _________ 20__ (“Option Date”) hereby grants to ___________
(“Employee”), an employee of the Company or a subsidiary thereof, pursuant to
the Company’s 2012 Long-Term Stock Incentive Plan (“Plan”), an option to
purchase shares of the Common Stock, no par value (“Common Stock”), of the
Company in the amount and on the terms and conditions hereinafter set forth.

 

1.Incorporation by Reference of Plan. The provisions of the Plan, a copy of
which is being furnished herewith to the Employee, are incorporated by reference
herein and shall govern as to all matters not expressly provided for in this
Agreement. Capitalized terms not defined herein have the meanings set forth in
the Plan. In the event of any conflict between the terms of this Agreement and
the Plan, the terms of the Plan shall govern.

 

2.Grant of Option. The Company hereby grants to the Employee the option
(“Option”) to purchase all or any part of an aggregate of _______ shares of
Common Stock (“Shares”) on the terms and conditions herein set forth. To the
extent possible, the Option is intended to be an incentive option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended.

 

3.Purchase Price. The purchase price of the shares of Common Stock subject to
the Option shall be $____ per share subject to adjustment as provided in Section
10 below.

 

4.Terms of Option. (a)  Vesting. This Option shall not be exercisable until the
dates shown below:

 

Percentage     of Shares Which     May Be Purchased First Date On Which Such
Last Date On Which Such Hereunder Shares May be Purchased Shares May be
Purchased       XX% X yr after Option Date X yrs after Option Date XX% X yr
after Option Date X yrs after Option Date XX% X yr after Option Date X yrs after
Option Date XX% X yr after Option Date X yrs after Option Date 100% X yr after
Option Date X yrs after Option Date

 

Notwithstanding the foregoing vesting schedule, upon the death, Disability or
Retirement of the Employee, or upon a Change in Control, all options shall
become immediately exercisable as set forth in the Plan. The Plan defines
Retirement as follows:

“Retirement” means the retirement from active employment of an employee or
officer, but only if such person meets all of the following requirements: (i) he
has a minimum combined total of years of service to the Company or any
Subsidiary (excluding service to any acquired company) and age equal to eighty
(80), (ii) he is age sixty-two (62) or older, and (iii) he provides six (6)
months prior written notice to the Company of the retirement.

If the Employee retires but fails to meet such conditions, he or she shall not
be deemed to be within the definition of Retirement for any purpose under the
Plan and this Agreement.

115

 



(b) Final Termination. No Option shall be exercisable after the expiration of
ten (10) years from the date hereof (five (5) years in the case of an Incentive
Stock Option granted to a Ten-Percent Shareholder) or such shorter period as is
prescribed in the Plan or in this Agreement.

5.Restrictions. This Option is subject to all the terms and conditions set forth
in the Plan including, but not limited to, the following:

 

a.This Option is not transferable, as provided in Section 6(c) of the Plan;

 

b.This Option may be exercised by the Employee or his or her legal
representative for a period of three (3) years after the Employee terminates
employment due to death or Disability, as provided in Section 6(g)(1) of the
Plan (but in no event beyond the date determined under Section 4(b) above);

 

c.This Option lapses upon the termination of employment if the termination is by
the Employee (other than due to the Employee’s Retirement), as provided in
Section 6(g)(2) of the Plan;

 

d.This Option may be exercised by the Employee or his or her legal
representative for ninety (90) days if the termination of employment is due to
the Employee’s Retirement, as provided in Section 6(g)(3) of the Plan (but in no
event beyond the date determined under Section 4(b) above);

e.This Option (to the extent exercisable at the time of the Optionee’s
termination of employment) may be exercised by the Employee or his or her legal
representative for ninety (90) days after the termination of the Employee’s
employment if the termination is for any reason other than death, Disability,
termination by the Employee or Retirement, as provided in Section 6(g)(4) of the
Plan (but in no event beyond the date determined under Section 4(b) above); and

 

f.This Option may be exercised by the designated beneficiaries of the Employee,
as provided in Section 16(c) of the Plan.

 

6.Exercise. This Option shall be exercised by notice to the Company, accompanied
by full payment in cash, check or Shares or by having Shares that would
otherwise have been delivered to the Employee upon exercise of the Option
withheld by the Company, as set forth in Section 6(e) of the Plan. A sample form
to be used in exercising this Option is attached.

 

7.Holding Period Necessary for Favorable Tax Treatment of Shares. To obtain
favorable tax treatment for stock acquired pursuant to this Option, the Employee
may not dispose of Shares acquired pursuant to this Option (i) within two (2)
years of the date this Option is granted or (ii) within one (1) year after such
Shares are transferred to the Employee. The foregoing statement of tax
consequences is intended only as a generalized statement of current Federal tax
law (as in existence on the date of this Agreement) and the Employee, at his or
her expense, should consult his or her tax consultant to determine the specific
tax consequences of his or her exercise of this Option. An employee who disposes
of his or her Shares prior to the expiration of such holding period shall notify
the Company, within ten (10) days after the disposition occurs, of the date of
the sale and the amount of gain on the sale.

 

8.Securities Law Restrictions. The Company is under no obligation to file a
registration statement under the Securities Act of 1933, as amended (“Act”) with
respect to the Shares to be received upon exercise of the Option. As provided by
Section 15(f) of the Plan, unless a registration statement under the Act has
been filed and remains effective with respect to the Shares, the Company shall
require that the offer and sale of such Shares be exempt from the registration
provisions of the Act. As a condition of such exemption, the Company shall
require a representation and undertaking, in form and substance satisfactory to
counsel for the Company, that the Employee is acquiring the Shares for his or
her own account for investment and not with a view to the distribution or resale
thereof and shall otherwise require such representations and impose such
conditions as shall establish to the Company’s satisfaction that the offer and
sale of the Shares issuable upon the exercise of the Option will not constitute
a violation of the Act or any similar state act affecting the offer and sale. If
issued in an exempt transaction, the Shares shall bear the following restrictive
legend:

 

116

 



“These shares have not been registered under the Securities Act of 1933, as
amended. No transfer of the shares may be effected without an opinion of counsel
to the Company stating that the transfer is exempt from registration under the
Securities Act of 1933 and any applicable state securities laws or that the
transfer of the shares is covered by an effective registration statement with
respect to the shares.”

 

9.Restrictions on Transfer. This Option shall not be transferred (other than by
will or the laws of descent and distribution), assigned, pledged or hypothecated
and shall not be subject to execution, attachment or similar process. In the
event the terms of this paragraph are not complied with by the Employee, or if
the Option is subject to execution, attachment or similar process, this Option
shall immediately become null and void.

 

10.Anti-Dilution Provisions. If prior to expiration of the Option there shall
occur any change in the outstanding Common Stock of the Company by reason of any
stock dividend, stock split, combination or exchange of shares, merger,
consolidation, recapitalization, reorganization, subscription rights offering,
or the like, and as often as the same shall occur, then the kind and number of
shares subject to the Option, or the purchase price per share of Common Stock,
or both, shall be adjusted by the Committee in such manner as it may deem
equitable, the determination of which shall be binding and conclusive. Failure
of the Committee to provide for any such adjustment shall be conclusive evidence
that no adjustment is required. The Company shall have the right to engage a
firm of independent certified public accountants, which may be the Company’s
regular auditors, to make any computation provided for in this Section, and a
certificate of that firm showing the required adjustment shall be conclusive and
binding.

 

11.Acceptance of Provisions. The execution of this Agreement by the Employee
shall constitute the Employee’s acceptance of and agreement to all of the terms
and conditions of the Plan and this Agreement.

 

12.Notices. All notices and other communications required or permitted under the
Plan and this Agreement shall be in writing and shall be given either by (i)
personal delivery or regular mail, in each case against receipt, or (ii) first
class registered or certified mail, return receipt requested. Any such
communication shall be deemed to have been given (a) on the date of receipt in
the cases referred to in clause (i) of the preceding sentence and (b) on the
second day after the date of mailing in the cases referred to in clause (ii) of
the preceding sentence. All such communications to the Company shall be
addressed to it, to the attention of its Secretary, at its then principal office
and to the Employee at his or her last address appearing on the records of the
Company or, in each case, to such other person or address as may be designated
by like notice hereunder. Notice may also be provided to the Secretary of the
Company or to the Employee by facsimile or electronic mail, and any such
communication shall be deemed to be effective upon receipt, provided
confirmation of transmission is electronically generated and kept on file by the
sending party.

 

13.Miscellaneous. This Agreement and the Plan contain a complete statement of
all the arrangements between the parties with respect to their subject matter,
and this Agreement cannot be changed except by a writing executed by both
parties. This Agreement shall be governed by and construed in accordance with
the laws of the State of New Jersey applicable to agreements made and to be
performed exclusively in New Jersey. The headings in this Agreement are solely
for convenience of reference and shall not affect its meaning or interpretation.

 

117

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

PEAPACK-GLADSTONE   EMPLOYEE FINANCIAL CORPORATION                           By:
    By:          







118

 

FORM FOR EXERCISING INCENTIVE STOCK OPTION

 

 

Date: _________________, ____

 

 

Peapack-Gladstone Financial Corporation

500 Hills Drive

Bedminster, New Jersey 07921

Attention: Bridget J. Walsh

 

Ms. Walsh:

 

I am (check one (1))

 

___ an employee of Peapack-Gladstone Financial Corporation and/or its
subsidiaries (“Company”)

 

___ a former employee of the Company

 

___ the designated beneficiary of a deceased employee of the Company

 

and, as such, I am entitled to exercise the option (“Option”) granted pursuant
to the attached Peapack-Gladstone Financial Corporation Incentive Stock Option
Agreement (“Agreement”).

 

I wish to exercise the Option to acquire _____ shares of the Company’s Common
Stock (“Shares”) at the exercise price of $________, as set forth in the
Agreement. My total payment representing the exercise price and the withholding
tax which I must pay to you in connection with the exercise of the Option is
enclosed.

 

(Check one (1) to indicate whether you are paying in:)

 

___      Wire transfer or bank transfer

___      Check made payable to Peapack-Gladstone Financial Corporation

___      Other shares of the Company’s Common Stock (only with permission of the
Committee appointed to administer the Plan under which the Option was granted)

___      By having shares of the Company’s Common Stock that would otherwise
have been delivered upon exercise of an Option withheld by the Company (only
with permission of the Committee appointed to administer the Plan under which
the Option was granted)

 

 

If the Shares I acquire hereby have not been registered for sale under the
Securities Act of 1933, as amended (which the Company is under no obligation to
do), I represent to you that I am acquiring the Shares for my own account for
investment purposes only and not with a view to distribution or resale and I
authorize you to place an appropriate restrictive legend on the certificates
representing the Shares.

 

Please make a notation on the Agreement to evidence my exercise of the Option as
set forth and return the Agreement (if any Options remain thereunder) to me at
the address below.

 

    SIGNATURE               (PRINT NAME)               (PRINT ADDRESS)  





119

 



